 610DECISIONSOF NATIONALLABOR RELATIONS BOARDWickes Furniture,a Division of The Wickes Corpora-tionandTruck Drivers,Chauffeurs and HelpersLocal Union No. 100,an affiliate of the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petition-er.Case 9-RC-9607February 5, 1973DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer William C.Mittendorf of the National Labor Relations Board.Following the close of the hearing the RegionalDirector for Region 9 transferred this case to theBoard for decision. The Petitioner filed a brief.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The Petitioner seeks a unit of warehousemen,truckdrivers,and refinishers at the Employer'sSharonville, Ohio, retail furniture store. Alternative-ly, the Petitioner is willing to add warehouse clericalemployees to this requested unit. The Employercontends that the Petitioner's unit is inappropriateand that the only appropriate unit is a storewide unitwhich includes all selling and nonselling employees.The Employer's store is housed in a single one-story building, of which the front two-thirds is awarehouse and the rear one-third is a showroom,separated from the warehouse by a firewall. Custom-ers proceed some 200 feet through the warehousearea, which includes a "will-call" office, a customerlounge, a refinishing department, a customer pickuparea,and a shipping area, to the showroom, wherethe furniture is displayed and sold. On the left side ofthe showroomisa generalofficearea for themanagerial and bookkeeping staffs and for officeclerical employees who assist in completing sales. Onthe right side of the showroomisanaccessorydepartment and a "cut and dent" room containingdamaged merchandise. The remaining showroomarea encompassessome 250 displays of roomsettings, separated by aisles.The 10warehousemenreceive, load for shipping,unload,and storemerchandise, bring it into theshowroom, pick items for customers, help customersload their cars, and occasionallyassistdrivers inloading trucks. In performing their duties, they workwith truckdrivers, showroom personnel, the salesmanager, and occasionally withsalesmen,aswhenthey move merchandise into the showroom or movea sold item from the showroom floor.Salesmen,when not busy selling, may assist warehousemen tn,locating goods in a particular display. The ware-housemen visit the showroom daily andassist thedisplaypersonnel in the same manner as thesalesmen.Both the salesmen and the display employ-eesmay assist warehousemen in moving furniture.The warehousemen also contact the locators in theshowroom area in order to obtain a substitute itemwhenever the original is notin itsproper location-an almost daily occurrence.The two refinishers, situated in the refinishingroom in the warehouse area, repair furniture in theshop in the showroomarea at a salesman's request ifa showroom item needs a minor repair. Using theirown van, they also repair furniture at customers'homes on request, pursuant to customer workschedules arranged for them by warehouse clericalemployees. They assist display employeesin settingup displays in the showroom area.The four truckdrivers deliver merchandise, in thecourse of which they load, unload, and drive threetrucks. They spend the majority of their time awayfrom the store and the remainder, comprising 10 to15 percent of their time, at the store. They deliverC.O.D. receipts to the cashier in the showroom areaor to a warehouse clerical employee. They rarelywork in the warehouse. They alone drive the trucks,although warehousemen may occasionally go out ontheir trucksas assistants.The 22 warehouse clerical employees, situated inthe "will-call" office in the warehouse area, handlethe paperwork involved in receiving, scheduling, andstoring deliveries and work with both the customersand warehousemen in scheduling the pulling ofgoods for the customer. They havesomedaily workcontactswithofficeclericalemployees, locatoremployees, and salesmen. The warehousemen areunable to perform their work tasks without theservicesof the warehouse clerical employees.The warehousemen,the refinishers,the truckdriv-ers,and the warehouse clerical employees are allunderthe singleimmediate supervision of thewarehouse supervisor and do not transfer to other201NLRB No. 62 WICKES FURNITUREdepartments. On the other hand, all of the Employ-er'semployeeswork inside a single one-storybuilding,work the same hours, punch the sametimeclock,use the same lounge, have the samebenefits,' and make daily contacts with nonware-house employees, includingsalesmen,display em-ployees, and office clerical employees. Salesmen andwarehousemen together participate in occasionaldock sales, in which the Employer moves largequantities of distressed or damaged goods. There isno bargaining history for the employees at theEmployer's store.The store involved in this proceeding and itsoperationissimilarto the stores considered inWickes Furniture, a Division of The Wickes Corpora-tion,201 NLRB No. 60, and 201 NLRB No. 61, inwhich we found the unit sought (selling employees)to be inappropriate and the appropriate unit in thistype of store and operation to be the storewide unit.While in the instant case the unit sought is on thebasis of a warehouse unit, we similarly conclude thatthe fragmentation of employees into a separate uniton such basis is not warranted under the circum-stances shown. In our view, the proposed unit doesnot meet the standards for a separate warehouse unitenunciated by the Board inA.Harris & Co.,116NLRB 1628, since the employees sought are notgeographically separated from the retail store opera-tionsand are engaged in activities substantiallyintegrated with other store functions.2Accordingly, we conclude as in theWickescases,supra,that the appropriate unit is the storewide unit.As no labor organization seeks to represent this unit,we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andhereby is, dismissed.IThesalesmen alone receive a commission.2See alsoLevitzFurniture Company of Santa Clara, Inc.,192 NLRB No.13;Sears Roebuck and Company,191NLRB No. 84;Consolidated SupplyCompany, Inc.,192 NLRB No. 134.3Dolnick's FurnitureCo., 198 NLRB No. 105;J.W. Robinson Co.,153NLRB 989;Joseph Loveman and LoebDivisionof City Stores Company,153611MEMBERS FANNING and JENKINS,dissenting:We conclude that the facts of the instant case donot reveal such a degree of integration of operationsaswould require the dismissal of the Petitioner'srequest for a separate unit of the employees in theEmployer's warehouse operation. All of the employ-ees in the proposed warehouse unit, including thewarehousemen, the truckdrivers, the refinishers, andthewarehouse clerical employees alternativelysought, are under the sole, immediate, and exclusivesupervision of the warehouse supervisor. Except forthe tz uckdrivers, who operate out of the warehouseand spend most of theirtimedriving, and therefinisherswho may repair furniture at customers'houses, using their own vans, the warehouse employ-ees regularly work in the warehouse area and areexclusively engaged in warehouse-type operations,including the operation of a hyster and a paper baler,furniture repair work, the moving and storage ofmerchandise in the warehouse, and the preparationof warehouse clerical forms. Warehouse employeesaredistinctivelyuniformed and, except for thewarehouse clerical employees, perform heavy manuallabor,unlike the showroom area employees. Al-though they have some contacts with showroompersonnel, including salesmen, display employees,and office clerical employees, there is no interchangeof their essential warehouse functions with the basicsales functions of those employees, nor have therebeen any employee transfers between the warehouseand other areas, or vice versa. The warehousepersonnel have their own weekly warehouse meet-ings.In these circumstances, we would find appropriate,and direct an election in, the Petitioner's alternative-lyrequestedunitofwarehousemen,warehouseclerical employees, refinishers, and truckdrivers.3NLRB 719;Sears,Roebuck&Co.,151NLRB 1356;Wayside FurnitureCompany, Incorporated,166 NLRB 758;Stern's Paramus,150 NLRB 799,Levitz FurnitureCompany ofSantaClara,Inc., supra,relied on by the Boardmajority, is clearly distinguishable,in view of the extensive interdepartmen-tal interchange and transfers which therein pertained.